965 A.2d 243 (2009)
John BUGGS, Appellant
v.
STATE OFFICIALS, DEPARTMENT OF CORRECTIONS, et al. Suzanne Noelle Hueston, Counsel For Jeffery A. Beard, Shirley Moore, John S. Shaffer, Jundith Viglione, Franklin J. Tennis, Superintendent, Moniquew D. Hendricks, Pennsylvania Board of Probation & Parole, Catherine C. McVey, Thomas Costa, Edward Burke; Paule P. Scott, John Does, And Jan Does, Field Agents; Chad L. Allensworth, Counsel for the Parole Board; Philadelphia District Attorney Office, et al., Appellees.
No. 31 EAP 2008.
Supreme Court of Pennsylvania.
March 9, 2009.

ORDER
PER CURIAM.
AND NOW, this 9th day of March, 2009, the Order of the Commonwealth Court is hereby AFFIRMED.